Citation Nr: 1726500	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent for bilateral pes planus with plantar fasciitis on an extraschedular basis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel



INTRODUCTION


The Veteran had active duty service from April 1997 to December 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Veteran initially requested RO and Board hearings, he later cancelled the RO hearing in February 2008 and the Board hearing in June 2008.  See 38 C.F.R. § 20.704 (2016).

In May 2010, the Board remanded the increased rating claims for service-connected bilateral pes planus with plantar fasciitis for additional development.  In August 2012, the Board denied the increased rating claims on schedular and extraschedular bases, and denied the claim for TDIU.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a December 2012 Joint Motion for Remand (JMR), the Court vacated the Board's August 2012 decision and remanded the claims back to the Board.

The Board, in June 2013 i) denied the increased rating claim on a schedular basis, but ii) determined that the criteria for an increased rating evaluation on an extraschedular basis was warranted, and therefore, referred the increased rating claim to the Director of Compensation & Pension Service, and iii) remanded the TDIU claim.

In November 2013, the Veteran appealed the Board's June 2013 decision to the Court, arguing only as to the denial of the increased rating claim on a schedular basis - specifically, that the Board committed prejudicial error when it determined that the Board was precluded from additionally rating the Veteran's bilateral pes planus with plantar fasciitis (currently rated under DC 5276) under DC 5284, and, furthermore, failed to discuss all aspects of the Veteran's bilateral foot symptomatology.  See November 2013 Appellate Brief.  In a July 2014 memorandum decision, the Court affirmed the Board's June 2013 decision.  The Veteran moved for reconsideration of the Court's affirmance, and the Court denied that motion in July 2014.  The Veteran did not appeal this decision to the Federal Circuit.

The case has now returned before the Board, and the questions of increased ratings based on an extraschedular basis and entitlement to TDIU are up for appellate review.

The Board finds that the issue of entitlement to an increased disability rating greater than 30 percent for bilateral pes planus with plantar fasciitis on a schedular basis has been raised by the record in the June 2017 Appellate Brief, where the Veteran's representative argues for, inter alia, a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276, based on 38 C.F.R. § 4.7.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  Given that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Thus, it is referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2016).

The issue of entitlement to a disability rating greater than 30 percent for bilateral pes planus with plantar fasciitis on an extraschedular basis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

While the TDIU issue was on remand for additional development, it was granted, effective December 22, 2011, and then discontinued, effective March 1, 2014, when the Veteran PTSD became evaluated at 100 percent.





CONCLUSION OF LAW

The issue of entitlement to TDIU has been rendered moot, leaving no question of fact or law to be decided by the Board.  38 U.S.C.A. §§ 7104(a), 7105 (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

While the TDIU issue was on remand to the AOJ, entitlement to TDIU was granted in a February 2017 rating decision, effective December 22, 2011, and then discontinued, effective March 1, 2014, when the Veteran's PTSD was rated at 100 percent.  See February 2017 Rating Decision.  Because the relief sought has been granted, there is no longer any case or controversy as to this issue.  The appeal of the TDIU claim is thereby moot.


ORDER

Entitlement to TDIU is dismissed.


REMAND

Extraschedular Consideration for Increased Ratings

As discussed in the Introduction section, the Board referred the Veteran's case to the Director of Compensation & Pension Service (the "Director") for an evaluation of the increased rating claims on an extraschedular basis, in June 2013.  See June 2013 Board decision.  The Director then concluded: "[n]one of the available objective evidence reveals interference with previous employment due to the bilateral pes planus with plantar fasciitis."  See also Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (factors for determining whether evidence presents an exceptional disability picture that renders the available schedular ratings inadequate include "marked interference with employment or frequent periods of hospitalization").    

The Board has jurisdiction to review de novo the Director of Compensation's determinations regarding entitlement to extraschedular ratings.  See Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  However, the Board finds remand is warranted for further development of the claim.  The record shows that the Veteran, who missed approximately five weeks of work in 2011 due to his foot disabilities (see December 2012 JMR and (2) Back to Work Slip Statement of Treatment, dated in October and November 2011), filed for Social Security disability insurance benefits in December 2011.  VA accordingly obtained and associated with the claims file the relevant Social Security Records, which show that in December 2013, the Veteran was denied disability insurance benefits based on a finding that he was not disabled under the Social Security Act.  

However, in a recent May 2016 Veteran's Application for Increased Compensation Based on Unemployability, the Veteran checked "YES" to certain questions, indicating that his service-connected disabilities, including his "feet," prevented him from securing or following any substantially gainful occupation, and that as of May 2017, he was either receiving or expecting to receive disability retirement benefits.  A review of the record shows that VA has not requested the Veteran's Social Security disability benefit records from the Social Security Administration (SSA) since December 2013.  Because recent records could potentially help substantiate the Veteran's claim upon remand, VA should obtain the Veteran's records, dating from December 2013 to the present, from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010); 38 C.F.R. § 3.159(c)(2).

Record reflects October and November 2011 statements of treatment demonstrating that Appellant missed approximately five weeks of work during 2011.

Accordingly, the case is REMANDED for the following action:

1. Request all Social Security disability benefits records, dating back from December 2013 to the present, from the SSA, that are related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159 (e).

2.  Then, readjudicate the claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



